Title: To George Washington from James Lloyd, 2 September 1793
From: Lloyd, James
To: Washington, George


            
              Sir,
              Chester Town—Kent County Maryland 2d Septr 1793.
            
            I have the honor of transmitting to you the inclosed resolutions, entered into by the
              Citizens of Kent County, at a very respectable meeting at Chester Town on the 31st of
              August last.
            It gives me the highest satisfaction to believe that the spirit which dictated those
              resolutions pervades every part of the State of Maryland.
            Whilst I am performing the pleasing duty, of communicating the sentiments of my
              fellow Citizens of this County, permit me to add my most fervent wishes for the
              happiness of a Life on which the public safety so much depends. I have the honor to
                be, with the most respectful regard, Sir, Your most humble &
              Obedt Servt
            
              James Lloyd
            
          